Citation Nr: 0931789	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-22 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Honolulu, Hawaii, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

There is competent medical evidence that the Veteran's 
current hypertension is related to his service-connected 
posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria 
for service connection for hypertension are met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).


Service Connection for Hypertension

The Veteran contends that his current hypertension is caused 
by his service connected PTSD.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service- 
connected.  See 38 C.F.R. § 3.310.

The service treatment records do not show any diagnosis of 
hypertension.  Blood pressure readings of 130/84 in January 
1967 and 130/78 in January 1970 are noted.  National Guard 
records show readings of 124/84 in July 1982 and 112/80 in 
March 1983.  

The first indication of hypertension in the record comes in 
the mid 1980s.  Service connection for PTSD was granted in a 
January 2002 rating decision.  

In a VA examination report dated in November 2006, a VA 
physician, who had reviewed the claims folder, stated that 
recent studies demonstrate that chronic emotional states 
associated with PTSD are very important in the causes of 
heart problems such as hypertension.  The examiner noted that 
the Veteran's PTSD had been present for some years before it 
was identified.  It was the examiner's opinion that the 
Veteran's hypertension was most likely caused by or a result 
of his PTSD.

Another VA examiner provided an opinion in December 2006 that 
hypertension may be more common among those with certain 
personality traits, including the hostility exhibited by the 
Veteran, but that at present these personality factors have 
not been demonstrated to cause or worsen hypertension.  "It 
remains an intriguing area for future research, but it would 
be premature to state that [the Veteran]'s PTSD (with its 
attendant hostility) has caused or worsened his 
hypertension."  There are no other medical opinions of 
record addressing the relationship between the Veteran's 
current hypertension and his service connected PTSD.


Under the benefit-of-the-doubt rule, for the Veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  The record shows one medical opinion 
supporting a causal relationship between the service-
connected PTSD and the Veteran's hypertension and one against 
it.  Both opinion statements were made by VA physicians who 
had access to the claims folder and who provided rationale 
for their conclusions.  The Board finds that the evidence is 
at least in relative equipoise.  Thus, service connection for 
hypertension is warranted.


ORDER

Service connection for hypertension is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


